[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Background
By order dated 11/30/2001, Lewis, J., granted the defendant's Motion to Strike and the plaintiffs Motion for Summary Judgment. The net effect of the decision was to eliminate the plaintiffs Second Count which sounded in contract and to grant the plaintiffs action in replevin, i.e., granting judgment on the only remaining count, count one. The Third Count had been withdrawn.
Current Pleading Status
The plaintiff amended its complaint to add a newly drafted Second Count, per P.B. § 10-44, as of 12/4/01.
On 12/19/01, the plaintiff sought a default for failure to plead, (#153-10), and was granted a default against the defendant. Later that same day the defendant; submitted a Request to Revise the Amended Complaint (#154-10). The plaintiff objected to the Request to Revise on 12/21/01, #155 and it was sustained by the court, Mintz, J., on 1/14/02. No Answer has been filed. On 2/5/04 the defendant filed a Motion to Reopen Default (#166). The Motion to Set Aside was granted on 2/21/02, by Adams, J..
On 12/4/01, the plaintiff moved for Summary Judgment (#149) as to the CT Page 2093 Amended Second Count. A Revised Memorandum in Support of the Motion for Summary Judgment (#158) was filed on 1/2/02 along with an affidavit of debt. The matter was heard at oral argument on 2/4/02. Both sides were present and argued. No written response, affidavit or briefs were filed by the defendant regarding the motion for summary judgment.
By a pleading dated 2/4/02, the defendant filed a Motion to Strike. It has been objected to on 2/13/02.
Decision
Given the status of the pleadings, the Motion for Summary Judgment is premature. It is denied without prejudice.
So Ordered.
The Court
  ___________________ JOHN R. DOWNEY SUPERIOR COURT JUDGE